DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendment filed by applicant on 6/13/2022. It is noted that in the amendment, applicant has amended claims 1-3 and 9; canceled claims 6 and 11; and added a set of claims, i.e., claims 12-15, into the application. There is not any change being made to the drawings and the specification.
4.	A review of the newly-added claims 12-15 has resulted that the imaging system recited in the new claims has the same scope and/or further limits the subject matter as recited in the originally examined claims, thus all pending claims 1-3, 7-10 and 12-15 (Note that claims 4-5 were canceled in the amendment of 12/20/2021) are examined in the present office action.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 6/13/2022 and applicant's arguments provided in the mentioned amendment, pages 9-20, have been fully considered and yielded the following conclusions.
A) Regarding to the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejections of claims 2-3 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as set forth in the office action of 2/11/2022, the amendments to the claims as provided in the amendment of 6/13/2022 and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered and are sufficient to overcome the rejections of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejections of claims 2-3 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as set forth in the mentioned office action.
B) Regarding to the objections of claims 2-3 under 37 CFR 1.75 as set forth in the office action of 2/11/2022, the amendments to the claims as provided in the amendment of 6/13/2022 and applicant’s arguments provided in the mentioned amendment, pages 10-11, have been fully considered and are sufficient to overcome the objections to the claims 2-3 under 37 CFR 1.75 as set forth in the mentioned office action.
C) Regarding to the rejection of claims 1-3, 6-9 and 11 under 35 U.S.C. 103 as being unpatentable over Trulson et al (US Publication No. 2017/0059841) in view of Fujihara et al (US Patent No. 4,852,985) and Hussell (US Patent No. 9,461,024), and the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Fujihara et al and Hussell as applied to claim 1 above, and further in view of Atzler et al (US Publication No. 2018/0074305) as set forth in the office action of 2/11/2022, the amendments to the claims as provided in the amendment of 6/13/2022 and applicant’s arguments provided in the mentioned amendment, pages 10-11, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “an array of light emitting units” as recited in each of claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-3, 7-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “the beam shaping lens comprises more than one lens” (lines 4-5). The mentioned feature makes the claim indefinite because it recites an open range. Applicant should note that the mentioned feature includes 3 lenses or 14 lenses or 357 lenses … which number does not have any support from the disclosure. 
b) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element a) above.
c) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “the independently controllable … light fringes” (lines 2-4). The mentioned feature makes the claim indefinite because it is unclear about what applicant mean by the mentioned feature? What is “the independently controllable”? and what “an image” does applicant imply here?
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
11.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.       Claims 1-2, 7-9, 12-14 and 15, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al (US Publication No. 2017/0059841, of record) in view of Paulus (US Publication No. 2010/0302630) and Song et al (US Patent No. 6,366,267).
Trulson et al discloses a microscope having an illumination system. 
a) Regarding to the present claims 1, 12 and 13, the microscope having an illumination system as described in paragraphs [0047]-[0054] and shown in fig. 1 comprises the following features: 
a1) a structured light source (102) for emitting a structured light. The structured light source (102) is a micro LED array, see paragraph [0044];
a2) a beam shaping lens (109) for shaping light emitted from the structured light source (424, 440);
a3) an excitation filter (108);
a4) a dichroic mirror (110); 
a5) the beam shading lens (109), the excitation filter (108) and the dichroic (110) are sequentially provided on an emission light path of the structured illumination source; 
a6) an objective lens (112);
a7) a sample (114);
a8) the objective lens (112) and the sample (114) are sequentially provided on a first optical path of the dichroic mirror; 
a9) an emission optical filter (115), 
a10) a tube lens (117),
a11) a detector (118), and
a12) The emission optical filter (115), the tube lens (117) and the detector (118) are sequentially provided on a second optical path of the dichroic mirror. 
There are two features missing from the microscope having an illumination system as provided by Trulson et al as follow: 
First, while Trulson et al discloses a beam shaping lens (109) for shaping light emitted from the structured light source (424, 440); however, Trulson et al does not disclose that the beam shaping lens has more than one lens; and 
Second, while Trulson et al discloses a structured light source (102) in the form of a micro LED array for emitting a structured light, see paragraph [0044]; however, Trulson et al does not clearly disclose that the micro LED array is a substrate and an array of light emitting units for producing structured light having bright and dark fringes wherein each of light emitting elements is independently controllable and a size of each light emitting units has a square area in a range of (1 µm x 1 µm) to (100 µm x 100 µm) as recited in present claim 1 or the micro LED array is a substrate and an array of light emitting units light source for producing structured light having bright and dark fringes wherein a shape of at least one of the light emitting units is circular as recited in present claim 12 and a diameter of the at least one of light emitting units is in a range of 1 to 100 µm as recited in present claim 13.
Regarding to the first feature missing from the microscope having an illumination system as provided by Trulson et al, it is noted that the number of lens elements(s) constituted the beam shaping lens as claimed is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification in which applicant has discloses that the beam shaping lens can have only one lens, see present specification in page 5 on line 5, “the beam shaping lens includes one or more lenses”. Further, a microscope having an illumination system wherein the illumination system comprises a structured light source in the form of a LED array constituted by an array of light emitting units formed on a common carrier/chip for emitting a structured light and a lens system constituted by a plurality of lenses located downstream of the structured light source for guiding structured light emitted from the light source to a beam splitter is disclosed in the art as can be seen in the microscope having an illumination system provided by Paulus. 
In particular, Paulus discloses a microscope (100) having an illumination system (5). The microscope having an illumination system as described in paragraphs [0038]-[0042] and shown in figs. 1-2 comprises an illumination system (5) having a structured light source (11) and a lens system (12) constituted by a plurality of lenses located downstream of the structured light source (11) for guiding structured light emitted from the source to a beam splitter (17). Regarding to the structured light source (11), as disclosed in paragraphs [0043]-[0048] and shown in figs. 3-6, the structured light source (11) comprises a plurality of light-emitting segments (11) each comprises a plurality of LEDs wherein each segments and/or each LEDs of each segments is individually controlled for the purpose of providing different patterns of illumination light to a sample (1) wherein the various illumination modes comprises a bright field illumination, a dark field illumination, oblique illumination, … which each illumination patterns comprises a plurality of bright and dark fringes. 
Applicant should note that the present claims do not recite any specific features related to the so-called “fringes” and the bright and dark fringes as understood are: “The bright fringes is where light accumulates so it appears bright, and dark fringes is where there’s not or very little light so it appears dark”. In this aspect then the various illumination modes provided by selection of individual LEDs or light-emitting segments provided by Paulus meet the feature claimed in each of present claims 1 and 12. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the illumination system provided by Trulson et al by using a structured light source in the form of a LED array constituted by an array of light emitting units formed on a common carrier/chip for emitting a structured light and a lens system constituted by a plurality of lenses located downstream of the structured light source for guiding structured light emitted from the light source to a beam splitter as suggested by Paulus for the purpose of proving different patterns of illumination light to a sample for observation to meet a particular examination.
Regarding to the second feature missing from the microscope having an illumination system as provided by Trulson, it is noted that while the combined product provided by Trulson and Paulus discloses a structured light source in the form of a micro LED array constituted by an array of light emitting units formed on a common carrier/chip; however, the combined product does not positively disclose that a size of each light emitting units has a square area in a range of (1 µm x 1 µm) to (100 µm x 100 µm) as recited in present claim 1 or a shape of at least one of the light emitting units is circular as recited in present claim 12. However, a structured light source comprises an array of light emitting units formed on a common carrier/chip wherein each light-emitting units has a square area with a size of 5 to 50 µm or a circular area with a diameter in a range of 5 to 50 µm is known to one skilled in the art as can be seen in the optical device provided by Song et al.
In particular, Song et al discloses an optical device (12) having a light source (21) for providing real image to be display, see column 3. Regarding to the light source (21), in column 4 and shown in figs. 4-5, the light source (21) is in the formed of a LED array (35) constituted by an array of light-emitting units formed on a substrate (40) wherein each light-emitting units is either a square area with a size of 5 to 50 µm or a circular area with a diameter in a range of 5 to 50 µm, see column 4 on lines 33-35. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Trulson et al and Paulus by using a structured light source constituted by an array of light-emitting units formed on a substrate wherein each light-emitting units is either a square area with a size of 5 to 50 µm or a circular area with a diameter in a range of 5 to 50 µm as suggested by Song et al for the purpose of obtaining high efficiency in operation of the product.
b) Regarding to the present claim 2, it is noted that the objective lens and the sample are sequentially provided on the first optical path of the dichroic mirror wherein the first optical path is a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the detector are sequentially provided on the second optical path of the dichroic mirror wherein the second optical path is a light-transmission path of the dichroic mirror. 
c) Regarding to the present claim 7, in the microscope having an illumination system provided by Trulson et al in the combined product provided by Trulson et al, Paulus and Song et al, the beam shaping lens (109) is provided on the emission light path of the structured illumination source; the excitation optical filter (108) is provided on the emission light path of the beam shaping lens; and the dichroic mirror (110) is configured to reflect structured light on the emission light path of the excitation optical filter to the objective lens (112), see figure 1. 
d) Regarding to the present claims 8 and 9, in the microscope having an illumination system provided by Trulson et al in the combined product provided by Trulson et al, Paulus and Song et al, the objective lens (112) is configured to receive the structured light reflected by the dichroic mirror (110) and project the structured light onto the sample (114) wherein the sample is configured to receive the structured light projected by the objective lens to form structured light and to excite fluorescence, and the fluorescence is sequentially transmitted through the objective lens (112) and the dichroic mirror (110). The emission optical filter (115) is configured to filter the fluorescence transmitted through the dichroic mirror (110); the tube lens (117) is provided on a light path of the emission optical filter and downstream of the emission optical filter wherein the tube lens is configured to collect and transmit the fluorescence filtered by the emission optical filter; and the detector (118) is configured to receive the fluorescence transmitted by the tube lens, see paragraph [0050] and fig. 1.
e) Regarding to present claim 14, each of light emitting segments and/or each of light emitting units in each light emitting segments is individually controlled to vary the illumination patters of light to a sample is provided/disclosed by Paulus, see paragraphs [0043]-[0047]. As a result of variation of the illumination patterns, an image is realized by quick switching and phase shift of the structured light fringes.
f) Regarding to the present claim 15, it is noted that the dimension of each light emitting units and the distance/spacing between two adjacent light emitting units as claimed is merely that of a preferred embodiment and no criticality has been disclosed. Further, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Trulson et al. Paulus and Song et al by selection a chip having a plurality of light emitting units formed on a common carrier/chip where in the side of each square light emitting units and distance/spacing adjacent two units in any suitable range including the ranges as claimed to meet a particular application. For instance, one skilled in the art will select a size of 20 micros which is in the range of 5 to 50 micrometers as disclosed by Song et al and provided a spacing between two adjacent units which is less than the size, i.e., 5 micrometers, of the unit so that there is an light product with better efficiency being obtained.
14.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Paulus and Song et al as applied to claim 1 above, and further in view of Oleksy et al (US Publication No. 2003/0219754).
It is noted that in the combined product provided by Trulson et al, Paulus and Song et al, while Trulson et al disclose an illumination system (102, 107, 103, 109, 108, 110) for providing illumination to a sample (114) wherein illumination system is disposed in a manner in which light emitted from the illumination system is reflected by the dichroic (110) to the sample via the objective and the detection system (110, 115, 117, 118) is disposed in a manner in which the detector (118) receives light reflected from the sample passing through the dichroic (110); however, Trulson et al does not disclose that the illumination system is located in a manner in which light emitted from the light source (102, 103) passes through the dichroic to the sample and light reflected from the sample is reflected by the dichroic to the detector system as read from the arrangement of the illumination system and the detection system in present claim 3.
It is noted that an arrangement of the illumination system and the detection system as recited in present claim 3 is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification, see pages 7-9, and shown in figs. 1-2. The non-criticality of such arrangement is also shown in present claim 2 in which the illumination is disposed in a manner in which light emitted from the illumination system is reflected by the dichroic (110) to the sample via the objective and the detection system (110, 115, 117, 118) is disposed in a manner in which the detector (118) receives light reflected from the sample passing through the dichroic (110). Further, an arrangement of an illumination system and a detection system wherein the illumination system (40) is disposed in a manner in which light emitted from the illumination system is guided to the sample carrier (23) by reflection on an optical element (55) and the detection system (40) is disposed in a manner in which the detector system receives light reflected from the sample carrier (23) passing through the optical element OR  the illumination system (40) is located in a manner in which light emitted from the illumination system passes through the optical element to the sample and light reflected from the sample carrier is reflected by the optical element to the detector system (30) is known to one skilled in the art as can be seen in the device provided by Oleksy et al, see paragraphs [0119]-[0120] and figs. 5-6. Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to rearrangement positions of the illumination system and the detection system in the combined product provided by Trulson, Paulus and Song et al as suggested by Oleksy et al to meet a particular application.
15.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Paulus and Song et al as applied to claim 1 above, and further in view of Atzler et al (US Publication No. 2018/0074305, of record).
It is noted that in the combined product provided by Trulson et al, Paulus and Song et al, while Trulson et al disclose an illumination system (102, 107, 103, 109, 108, 110) for providing illumination to a sample (114) via an objective lens (112), and a detecting system (115, 117, 118) for receiving images of the sample; however, Trulson et al does not clearly disclose that the positions of the light source (102), the sample (114) and the image surface of the detector (118) are conjugated to each other. 
However, an arrangement of a light source, a sample (114) and the image surface of the detector in conjugated relationships to each other would have been obvious to one skilled in the art for the purpose of obtaining a good focusing and avoiding image aberrations. An example of an arrangement of a light source, a sample (114) and the image surface of the detector in conjugated relationships to each other is disclosed in the microscope provided by Atzler et al as can be seen in fig. 4 in which the light source (424), the sample (456), and the image surface (432) of the detector are located in conjugated relationships to each other. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Trulson et al, Paulus and Song et al by arranging the light source, the sample and the image surface of the detector in conjugated relationships to each other as suggested by Atzler et al for the purpose of obtaining a good focusing and avoiding image aberrations.
Conclusion
16.       The US Patent No. 8,922,885 and the US Publication No. 2005/0248839 each is cited as of interest in that it discloses a microscope having an illumination system in which a light source is constituted by a plurality of light emitting elements and each light emitting elements is individually controlled. The Korean reference No. KR 20140112486 is cited as of interest in that it discloses an array of LED wherein the distance/space between two adjacent LEDs is 2 micrometers. The Chinese reference No. CN 216057017 is cited as of interest in that it discloses an array of LED wherein the distance/space between two adjacent LEDs is in a range of 1 to 4 micrometers; however, the mentioned Chinese reference was published on march 2022 which is later than the effective filing date of the present US application.
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872